Opinion issued July 26, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00457-CR
____________

GUILLERMO LIMON  BRIONES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 989367



MEMORANDUM  OPINION
	Appellant, Guillermo Briones, pleaded guilty the offense of failure to stop and
render assistance without an agreement as to punishment with the state.  The trial
court ordered a presentence investigation report.   After a presentence investigation
hearing, the trial court assessed punishment at confinement for five years and
assessed a fine of $5,000.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  Counsel's brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.] 1992,
pet. ref'd).
	Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief (1).  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More
than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel's brief.  We find no reversible error in the
record, and agree that the appeal is without merit.
	We therefore affirm the judgment of the trial court.
	We grant counsel's motion to withdraw. (2) See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Counsel informed this Court by letter dated June 6, 2007: "Appellant's counsel has confirmed with the
Texas Department of Parole that the Appellant has been deported to his native country of Mexico. There is
no new address for the Appellant."  We note that the Clerk of this Court sent notice that an Anders's brief
had been filed and that if appellant wished to file a response it was due on July 13, 2007, to appellant's last
known address.  The notice was returned with the notation "return to sender...unable to forward."
2.    Appointed counsel still has a duty to inform appellant of the result of this appeal and that
he may, on her own, pursue discretionary review in the Texas Court of Criminal Appeals. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).